DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-7, 11-13, 15-16, 18-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2009060798, see English translation included in the prior non-final rejection) in view of Choi (KR 2016-0066367, see attached English translation).
As to claim 1, Park teaches a method of determining a gas leak with a sensor assembly comprising a first gas sensor 113 and a second gas sensor 125, the method comprising:
	receiving a first oxygen concentration level of a given area from the sensor 113, receiving a second oxygen concentration level reading of the given area from the sensor 125, comparing the level readings, and causing a transmission of a signal that a gas leak is occurring in an instance in which the difference between the readings is greater than a threshold difference (paragraph 5, lines 28-41).
	Park does not explicitly teach the orientation of the first sensor 113 being different from an orientation of the second sensor 125. However, Choi teaches that it is known to utilize multiple leak sensor modules oriented in different directions in order to increase the effectiveness of a gas leak detection (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Park to so that the sensors 113 and 125 are oriented differently from each other as taught by Choi in order to widen the sensing field and more effectively detect a refrigerant leak.
As to claim 3, Park discloses the sensor 113 being positioned proximate a potential leak source WCC and the sensor 125 distant to the leak source (Fig. 2).
As to claim 4, Park discloses the sensors 113/125 being equidistant from a potential leak source 117 (Fig. 2).
As to claim 6, Park is silent regarding any sensor assembly housing. However, Official Notice is taken that it is well-known in the art to provide a sensor within a housing to protect the sensor from damage. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Park to include a sensor assembly housing for each sensor as claimed because it would prevent the sensors from unexpected damage.
As to claim 7, Park is silent regarding a specific threshold level. However, the specific value of the threshold is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain threshold level will provide early indication of a gas leak. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a threshold difference based on between 5% and 10% of the volume of oxygen concentration level.
As to claim 11, Park teaches the sensors 113/125 connected to an ECU for carrying out the method, and thus the method is considered to be carried out via at least one processor.
As to claim 12, Park is silent regarding whether the sensors are analog or digital. However, Official Notice is taken that it is well-known in the art to utilize analog oxygen sensors. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Park by using a fully analog sensor assembly in order to provide a reliable sensor configuration.
	As to claims 13, 15-16, 18-19, and 23-24, the claims are anticipated by Park for the same reasons as set forth in the rejections above.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Choi as applied above, and further in view of Sun (US 2006/0257288).
	As to claims 2 and 14, Park does not explicitly teach using a gas filter as claimed. However, Sun teaches that it is known to use a gas filter to prevent an oxygen sensor from being damaged by a harmful gas (paragraphs 2 and 9-10). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Park by utilizing a gas filter for the second gas sensor 113 as claimed and taught by Sun because it would extend the useful life of the sensor.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Choi as applied above, and further in view of Makled (US 2016/0245193).
	As to claims 10 and 22, Park does not explicitly teach receiving one or more environmental variables and correcting the oxygen concentration level readings based on the one or more environmental variables. However, Makled teaches that it is known to correct an oxygen sensor measurement based on received environmental parameters (paragraphs 100-101). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Park to receive one or more environmental variables and correct the oxygen concentration level readings based on the one or more environmental variables as claimed and taught by Makled because it would improve the accuracy of the oxygen detection operation of the system.

Claims 1, 5, 8-9, 13, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2017/0198936) in view of Park and Choi.
	As to claims 1, 5, and 9, Yamaguchi teaches a method of determining a refrigerant gas leak with a sensor assembly disposed in a refrigeration unit, the assembly comprising a first gas sensor 6A and a second gas sensor 6B, the method including receiving an oxygen concentration level reading of a given area from each sensor and causing a transmission of a signal that a gas leak is occurring (paragraphs 59-60 and 88). 
	Yamaguchi does not explicitly teach comparing the first oxygen level reading and the second oxygen level reading, wherein the signal that a gas leak is occurring is caused to be transmitted in an instance wherein the difference between the sensed levels is greater than a threshold. However, Park teaches receiving a first oxygen concentration level of a given area from a sensor 113, receiving a second oxygen concentration level reading of the given area from a sensor 125, comparing the level readings, and causing a transmission of a signal that a gas leak is occurring in an instance in which the difference between the readings is greater than a threshold difference (paragraph 5, lines 28-41). Such an operation allows for a gas leak to be detected at an early stage (paragraph 6). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamaguchi transmit the signal that a gas leak is occurring in an instance wherein the difference between the sensed levels is greater than a threshold in the manner as claimed and taught by Park because it would allow early diagnosis of a refrigerant leak and thus assist in preventing a flammable refrigerant from building up within a room (see paragraph 6 of Yamaguchi). 
	Yamaguchi does not explicitly teach the orientation of the first sensor 6A being different from an orientation of the second sensor 6B. However, Choi teaches that it is known to utilize multiple leak sensor modules oriented in different directions in order to increase the effectiveness of a gas leak detection (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yamaguchi so that the sensors 6A and 6B are oriented differently from each other as taught by Choi in order to widen the sensing field and more effectively detect a refrigerant leak.
	As to claim 8, Yamaguchi, as modified, does not explicitly teach that the threshold difference is based on a flammability level of the gas. However, the purpose of the Yamaguchi apparatus is to detect a flammable refrigerant leak so as to prevent the refrigerant from collecting in a space and being ignited (paragraph 6). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Yamaguchi by basing the threshold difference on a flammability level of the gas in order to prevent an ignitable amount of refrigerant from collecting in the space.
	As to claims 13, 17, and 20-21, the modified apparatus of Yamaguchi teaches the limitations of the claims for the same reasons as set forth in the rejections above.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 7/18/2022, with respect to the 112(f) interpretation and claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said interpretation and rejections have therefore been withdrawn.
Applicant’s arguments, see pages 8-12, filed with respect to the rejections of under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Choi (KR 2016-0066367).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763